DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5, 15, 24-25, 28-29 and 35 are amended. Claims 3 and 27 are cancelled. Claims 10 and 16-19 are withdrawn. Claims 12 and 32 are objected to. Claim 36 is newly added. Claims 1-2, 4-9, 11-15, 20-26 and 28-36 are presently examined.

Claim Interpretation
Regarding claim 35, the claim recites the limitation “at least end configured to… be submerged within the pre-vapor formulation of the reservoir” is considered to be a limitation regarding the intended use of the claimed end. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 II. and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, in this case, the limitation will be interpreted as if it required an end 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11, 13-14, 20-23, 25-26, 31 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0007966) in view of Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056).

Regarding claims 1-2, 14 and 25-26, Li discloses a vaping device [0001] having a reusable power supply section forming a housing ([0040], figure 1A, reference numeral 72) containing a power supply ([0067], figure 1B, reference numeral 12), a pre vapor formulation tank section (figure 1A, reference numeral 70) that defines a channel through it ([0040], figure 1B, reference numeral 28), which is considered to meet the claim limitation of a channel. The channel extends through the pre vapor formulation tank ([0043], figure 1B, reference numeral 24), which is considered to meet the claim limitation of a reservoir. The two sections are coupled together [0040] by a threaded connection [0041], which is considered to meet the claim limitation of selectively connectable. A heating element is located at the upstream end of the tank section ([0053], figure 1B, reference numeral 34) and is configured to heat at least a portion of the pre-vapor formulation into a vapor and provide the vapor to a first portion of the channel [0022]. A flavor insert is coupled to the tank section at the outlet end of the channel ([0071], figure 1B, reference numeral 80). The insert is removably coupled with the end of the channel [0081], which is considered to meet the claim limitation of selectively removable. The insert included a containment structure enclosing an interior of the flavor insert ([0072], figure 1B, reference numeral 82) and defines openings at opposite ends of the insert ([0133], figure 3D, reference numerals 80A, 80B). The housing contains a first type of flavor material (figure 3D, reference numeral 85) and a second type of flavor material ([0137], figure 3d, reference numeral 89). Li does not explicitly disclose (a) the element having first and second portions that release materials at different temperatures, and (c) a separator between the sections.
Regarding (a), Woodson teaches an electrically heated cigarette [0030] comprising two different flavor release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures to provide efficient, controlled release of the flavorants during smoking [0023]. The flavorants are in the form of beads [0056]. It is evident that one temperature must be less than the other temperature since the two temperatures are not equal. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor element of Li with the multiple flavors in different locations of Woodson. One would have been motivated to do so since Li discloses providing multiple flavors to the aerosol and Woodson teaches releasing the flavorants at different temperatures to provide efficient, controlled release of the flavorants during smoking.
Regarding (c), Yilmaz ‘056 teaches an aerosol provision device having a first section containing an aerosolizable substance and a second section containing a material through which aerosol flows [0012]. The material is a solid material such as solid tobacco material contained within a porous membrane ([0081], figure 2, reference numeral 490) and imparts a flavor to aerosol [0049]. The porous membrane is a mesh with a maximum aperture size that is advantageously smaller than the diameter of the solid tobacco material contained [0081]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surround each of the regions having different flavor release temperatures of Li with the porous barrier of Yilmaz ‘056 and thereby separate regions containing materials that release flavors at different temperatures. One would have been motivated to do so since Li teaches that providing flavor release materials having different release temperatures in different regions provides efficient, controlled release of the flavorants during smoking and Yilmaz ‘056 teaches that providing a porous barrier contains flavored tobacco material within a chamber.

Regarding claims 11 and 31, Yilmaz ‘056 teaches that the barrier is porous [0079].

Regarding claims 13 and 33, Li discloses that the flavor inset is flavored with tobacco [0134].

Regarding claim 20, Li discloses that the first flavor material is located at the tip end opening of the insert (figure 3D, reference numeral 80a) and that the second flavor material is located at the outlet end opening of the insert through which flavored vapor is released ([0132], figure 3D, reference numeral 80b).

Regarding claim 21, Li discloses that the insert receives vapor via the tip end opening at the first flavor material ([0132], figure 3D, reference numeral 80a).

Regarding claim 22, the insert of Li is considered to meet the claim limitation of a flavorant since it releases flavor.

Regarding claim 22, the insert of Li is considered to meet the claim limitation of an aromatic source since it releases flavor from a flavorant, which Li discloses includes aroma [0073].

Regarding claim 35, Li teaches a vaping device having a dispensing interface including an end that protrudes through a side portion of the gasket assembly such that the ends are exposed to an interior of the reservoir when connected to a pre-vapor formulation tank and are submerged in the pre-vapor formulation held within the reservoir such that the dispensing interface draws formulation from the reservoir [0063].

Regarding claim 36, Li discloses that the device has a gasket assembly having a connector element that couples the flavor insert to the opening and extends around an inner surface of the channel [0123] and is held in place by a friction fit to the tank [0124].

Claims 1-2, 8-9, 11, 13-14, 20-23, 25-26, 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379) and Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056).

Regarding claim 1, Potter discloses an electronic cigarette [0002] having a reusable cartridge part ([0024], figure 2, reference numeral 24) having a reservoir containing liquid vapor precursor material (figure 2, reference numeral 64) and a central air path through the middle of the cartridge ([0026], figure 2, reference numeral 72). The reusable cartridge part is releasably coupled to a reusable part (figure 2, reference numeral 22) at an interface ([0024], figure 2, reference numeral 26). The reusable part contains a battery ([0033], figure 2, reference numeral 46), and is therefore considered to meet the claim limitation of a power supply housing. A wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68) and vaporizes liquid to generate a vapor for user inhalation [0029]. Potter does not explicitly disclose (a) an insert, (b) the insert having first and second portions that release materials at different temperatures, and (c) a separator between sections.
Regarding (a), Yilmaz ‘379 teaches an aerosol generating device having a cartridge (figure 1, reference numeral 104) with a liquid container ([0038], figure 1, reference numeral 108) that surrounds a channel running the length of the liquid container ([0047], figure 1, reference numeral 105). A flavor element for imparting a flavor to the vapor or aerosol passing through the channel is located at the upper end of the channel ([0040], figure 1, reference numeral 124). An element can impart multiple flavors to the aerosol [0083]. The aerosol passes through the element and is modified with a flavor [0051]. The element can be manually inserted into the device during use [0062], which is considered to meet the claim limitation of selectively removable. The element is contained within a self-supporting plastic housing that is porous [0066], and it is evident that, in use, vapor flows into the lower portion of the element and flavored vapor out its upper portion due to the arrows shown in the drawings (figure 1).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the central air path of Potter with the flavor element of Yilmaz ‘379. One would have been motivated to do so since Yilmaz ‘379 teaches that providing a flavor element in a channel of an aerosol generating device imparts flavor to passing vapor or aerosol.
Regarding (b), Woodson teaches an electrically heated cigarette [0030] comprising two different flavor release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures to provide efficient, controlled release of the flavorants during smoking [0023]. The flavorants are in the form of beads [0056]. It is evident that one temperature must be less than the other temperature since the two temperatures are not equal. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor element of Yilmaz ‘379 with the multiple flavors in different locations of Woodson. One would have been motivated to do so since Yilmaz ‘379 teaches providing multiple flavors to the aerosol and Woodson teaches releasing the flavorants at different temperatures to provide efficient, controlled release of the flavorants during smoking.
Regarding (c), Yilmaz ‘056 teaches an aerosol provision device having a first section containing an aerosolizable substance and a second section containing a material through which aerosol flows [0012]. The material is a solid material such as solid tobacco material contained within a porous membrane ([0081], figure 2, reference numeral 490) and imparts a flavor to aerosol [0049]. The porous membrane is a mesh with a maximum aperture size that is advantageously smaller than the diameter of the solid tobacco material contained [0081]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surround each of the regions having different flavor release temperatures of Woodson with the porous barrier of Yilmaz ‘056 and thereby separate regions containing materials that release flavors at different temperatures. One would have been motivated to do so since Woodson teaches that providing flavor release materials having different release temperatures in different regions provides efficient, controlled release of the flavorants during smoking and Yilmaz ‘056 teaches that providing a porous barrier contains flavored tobacco material within a chamber.

Regarding claims 2 and 26, Potter discloses that the wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68), and Yilmaz ‘379 teaches that the flavor element for imparting a flavor to the vapor or aerosol passing through the channel is located at the upper end of the channel ([0040], figure 1, reference numeral 124).

Regarding claims 8 and 30, Yilmaz ‘379 teaches that the element is made from a porous material into which a fluid flavorant is impregnated [0085].

Regarding claim 9, Yilmaz ‘379 teaches that the element is made from a porous material into which a fluid flavorant is impregnated [0085], which is considered to meet the claim limitation of soaking.

Regarding claims 11 and 31, Yilmaz ‘056 teaches that the barrier is porous [0079].

Regarding claims 13 and 33, Yilmaz ‘379 teaches that the material of the flavor element may comprises tobacco [0083].

Regarding claim 14, Yilmaz teaches that the insert is removable [0080].

Regarding claims 20-21 and 34, modified Potter teaches all the claim limitations as set forth above. Potter additionally discloses that the wire coil heater is located at the lower portion of the channel (figure 2), and it is therefore evident that the temperature would decrease toward the top of the channel since the top of the channel is farther from the heater due to increased distance. Modified Potter does not explicitly teach the lower portion of the element containing the material that is released at a higher temperature, and the upper portion of the element containing the material that is released at a lower temperature.
However, it would have been obvious to one of ordinary skill in the art to position the material that is released at a higher temperature at the lower portion of the element and the material that is released at a lower temperature at the upper portion of the element. One would have been motivated to do so since it is evident that the temperature decreases towards the top of the channel of Potter due to the increased distance.

Regarding claims 22 and 23, Yilmaz ‘379 teaches that the element contains tobacco material which releases organoleptic sensations to the aerosol to impart flavor to the aerosol. An additional flavorant is embedded in the tobacco [0083], indicating that the tobacco is a flavorant which includes the first or second materials.

Regarding claim 25, Potter discloses an electronic cigarette [0002] having a reusable cartridge part ([0024], figure 2, reference numeral 24) having a reservoir containing liquid vapor precursor material (figure 2, reference numeral 64) and a central air path through the middle of the cartridge ([0026], figure 2, reference numeral 72). The reusable cartridge part is releasably coupled to a reusable part (figure 2, reference numeral 22) at an interface ([0024], figure 2, reference numeral 26). The reusable part contains a battery ([0033], figure 2, reference numeral 46), and is therefore considered to meet the claim limitation of a power supply housing. A wire heat coil is located at the lower end of the central air path ([0023], figure 2, reference numeral 68), which is considered to meet the claim limitation of a vaporing element, and vaporizes liquid to generate a vapor for user inhalation [0029]. The heater receives power from the power from the power supply [0009]. Potter does not explicitly disclose (a) an insert, (b) the insert having first and second portions that release materials at different temperatures, and (c) a separator between sections.
Regarding (a), Yilmaz ‘379 teaches an aerosol generating device having a cartridge (figure 1, reference numeral 104) with a liquid container ([0038], figure 1, reference numeral 108) that surrounds a channel running the length of the liquid container ([0047], figure 1, reference numeral 105). A flavor element for imparting a flavor to the vapor or aerosol passing through the channel is located at the upper end of the channel ([0040], figure 1, reference numeral 124). An element can impart multiple flavors to the aerosol [0083]. The aerosol passes through the element and is modified with a flavor [0051]. The element can be manually inserted into the device during use [0062], which is considered to meet the claim limitation of selectively removable. The element is contained within a self-supporting plastic housing that is porous [0066], and it is evident that, in use, vapor flows into the lower portion of the element and flavored vapor out its upper portion due to the arrows shown in the drawings (figure 1).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the central air path of Potter with the flavor element of Yilmaz 379. One would have been motivated to do so since Yilmaz ‘379 teaches that providing a flavor element in a channel of an aerosol generating device imparts flavor to passing vapor or aerosol.
Regarding (b), Woodson teaches an electrically heated cigarette [0030] comprising two different flavor release additives that are located in different regions of the cigarette that reach different temperatures during smoking [0011] that are designed to have different associated flavor release temperatures to provide efficient controlled release of the flavorants during smoking [0023]. It is evident that one temperature must be less than the other temperature since the two temperatures are not equal.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor element of Yilmaz ‘379 with the multiple flavors in different locations of Woodson. One would have been motivated to do so since Yilmaz ‘379 teaches providing multiple flavors to the aerosol and Woodson teaches releasing the flavorants at different temperatures to provide efficient controlled release of the flavorants during smoking.
Regarding (c), Yilmaz ‘056 teaches an aerosol provision device having a first section containing an aerosolizable substance and a second section containing a material through which aerosol flows [0012]. The material is a solid material such as solid tobacco material contained within a porous membrane ([0081], figure 2, reference numeral 490) and imparts a flavor to aerosol [0049]. The porous membrane is a mesh with a maximum aperture size that is advantageous smaller than the diameter of the solid tobacco material contained [0081]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surround each of the regions having different flavor release temperatures of Woodson with the porous barrier of Yilmaz ‘056 and thereby separate regions containing materials that release flavors at different temperatures. One would have been motivated to do so since Woodson teaches that providing flavor release materials having different release temperatures in different regions provides efficient, controlled release of the flavorants during smoking and Yilmaz ‘056 teaches that providing a porous barrier contains flavored tobacco material within a chamber.

Claims 4-7, 15 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) and Woodson (US 2004/0129280) as applied to claims 1, 14 and 25 above, and further in view of Kobal (US 2017/0251722).

Regarding claims 4 and 28, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the flavor material is porous [0134]. Modified Li does not explicitly teach the insert encased by perforated aluminum foil.
Kobal teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Li with the perforated aluminum foil containment structure of Kobal. One would have been motivated to do so since Li teaches that the flavor element is porous and Kobal teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Regarding claims 5 and 29, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the flavor material is porous [0134]. Modified Li does not explicitly teach the insert encased by porous paper.
Kobal teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from paper that may be porous [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Li with the perforated aluminum foil containment structure of Kobal. One would have been motivated to do so since Yilmaz ‘379 teaches that the flavor element is porous and Kobal teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Regarding claim 6, Li discloses that the flavor element releases aromas to the aerosol [0070], and the element is therefore considered to meet the claim limitation of an aromatic source.

Regarding claim 7, Li discloses that both the first and second flavors and included in the flavor element [0134].

Regarding claim 15, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the flavor material is porous [0134]. Modified Li does not explicitly teach the insert encased by perforated aluminum foil.
Kobal teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Li with the perforated aluminum foil containment structure of Kobal. One would have been motivated to do so since Li teaches that the flavor element is porous and Kobal teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Claims 4-7, 15 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379) and Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) and Woodson (US 2004/0129280) as applied to claims 1 and 14 above, and further in view of Kobal (US 2017/0251722).

Regarding claims 4 and 28, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by perforated aluminum foil.
Kobal teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal. One would have been motivated to do so since Yilmaz teaches that the flavor element is porous and Kobal teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Regarding claims 5 and 29, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by porous paper.
Kobal teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from paper that may be porous [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal. One would have been motivated to do so since Yilmaz ‘379 teaches that the flavor element is porous and Kobal teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Regarding claim 6, Yilmaz ‘379 teaches that the flavor element releases aromas to the aerosol [0085], and the element is therefore considered to meet the claim limitation of an aromatic source.

Regarding claim 7, Yilmaz ‘379 teaches that both the first and second flavors and included in the flavor element [0083].

Regarding claim 15, modified Potter teaches all the claim limitations as set forth above. Yilmaz additionally teaches that the element is porous [0066]. Modified Potter does not explicitly teach the insert encased by perforated aluminum foil.
Kobal ‘722 teaches an electronic vaping device including a vaporizer assembly and a porous flavor assembly [0006] that is enclosed in a containment structure made from perforated aluminum foil [0103] to reduce migration of flavorants out of the flavor assembly [0105].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of modified Potter with the perforated aluminum foil containment structure of Kobal ‘722. One would have been motivated to do so since Yilmaz teaches that the flavor element is porous and Kobal ‘722 teaches enclosing a porous flavor assembly in a containment structure to reduce migration of flavorants out of the flavor assembly.

Claims 8-9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0007966) in view of Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) as applied to claims 1 and 30 above, and further in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379).

Regarding claims 8 and 30, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the flavor insert holds a flavorant [0133]. Modified Li does not explicitly teach the insert including an absorbent material.
Yilmaz ‘379 teaches an aerosol generating device having an element for modifying a property of the flow of aerosol (abstract) made from a porous material into which a fluid flavorant is impregnated [0085].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert of modified Li from the porous material of Yilmaz ‘379. One would have been motivated to do so since Yilmaz ‘379 teaches that the property of an aerosol can be modified by a porous material having an impregnated fluid flavorant. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 9, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the flavor insert holds a flavorant [0133]. Modified Li does not explicitly teach the insert including a soaked absorbent material.
Yilmaz ‘379 teaches an aerosol generating device having an element for modifying a property of the flow of aerosol (abstract) made from a porous material into which a fluid flavorant is impregnated [0085], which is considered to meet the claim limitation of soaking.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insert of modified Li from the porous material of Yilmaz ‘379. One would have been motivated to do so since Yilmaz ‘379 teaches that the property of an aerosol can be modified by a porous material having an impregnated fluid flavorant. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0007966) in view of Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) as applied to claim 1 above, and further in view of Deutsch (US 4,971,078).

Regarding claim 24, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach the insert sheathed with acetate
Deutsch teaches a filter for a smoking article including a flavorant sheathed with a layer of cellulose acetate (abstract) that prevents flavorant evaporation during storage while providing a large surface area for contact with smoke (column 1, lines 48-55). A single hollow fiber runs through the center of the filter plug (column 3, lines 23-38).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sheath the element of modified Li with the acetate of Deutsch. One would have been motivated to do so since Deutsch teaches a filter that prevents flavorant evaporation during storage. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379) and Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) as applied to claim 1 above, and further in view of Deutsch (US 4,971,078).

Regarding claim 24, modified Potter teaches all the claim limitations as set forth above. Modified Potter does not explicitly teach a free flow filter made from cellulose acetate.
Deutsch teaches a filter for a smoking article including a flavorant sheathed with a layer of cellulose acetate (abstract) that prevents flavorant evaporation during storage while providing a large surface area for contact with smoke (column 1, lines 48-55). A single hollow fiber runs through the center of the filter plug (column 3, lines 23-38).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sheath the element of modified Potter with the acetate of Deutsch. One would have been motivated to do so since Deutsch teaches a filter that prevents flavorant evaporation during storage.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379) and Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) as applied to claim 1 above, and further in view of Rostami (US 2017/0258132).

Regarding claim 35, modified Potter teaches all the claim limitations as set forth above. Modified Potter does not explicitly teach a gasket assembly having a dispensing interface.
Rostami teaches a cartridge for an evaping device (abstract) having a dispensing interface that is coupled to a gasket that seals one end of the reservoirs [0126] and configured to draw a pre vapor formulation from a reservoir [0058] to be heated and vaporized [0061]. Roots of the dispensing interface extend into the reservoir [0059], and it is therefore evident that the trunks could be submerged in liquid.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified Potter with the dispensing interface and gasket of Rostami. One would have been motivated to do so since Rostami teaches a dispensing interface that draws liquid for vaporization while sealing the reservoirs.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 2020/0345069) in view of Yilmaz (US 2020/0383379, hereafter referred to as Yilmaz ‘379) and Woodson (US 2004/0129280) and Yilmaz (US 2021/0177056, hereafter referred to as Yilmaz ‘056) as applied to claim 1 above, and further in view of Smith (US 2014/0261493).

Regarding claim 36, modified Potter teaches all the claim limitations as set forth above. Potter additionally discloses that the reusable part and replaceable cartridge part are connected by an interface ([0024], figure 2, reference numeral 24) and is connected to an insert (figure 3, reference numeral 71) that contains a wick that feeds liquid from the reservoir to the heater ([0041], figure 4, reference numeral 66), which is considered to meet the claim limitation of a dispensing interface. Potter does not explicitly disclose the interface accommodating a gasket.
Smith teaches an electronic smoking article (abstract) having a connection between a replaceable cartridge and a reusable fixture ([0016], figure 1, reference numeral 205) having a resilient gasket that is axially compressed when the sections are joined so as to provide a tactile sensation that signifies the connection has been formed ([0023], figure 6, reference numeral 110a). An upstream gasket extends into an upstream end portion of an inner tube to provide a liquid tight seal ([0019], figure 2, reference numeral 15), which is considered to form a friction fit since the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interface of modified Potter with the gasket of Smith. One would have been motivated to do so since Smith teaches a gasket that provides a liquid tight seal.

Allowable Subject Matter
Claims 12 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Shimizu (WO 2014/020953) teaches a smokeless smoking jig (lines 10-12) having a fragrance container with lemon flavor (lines 627-634). However, Shimizu does not teach or suggest a lemon tea granule, let alone a lemon tea granule including a first or second material. 
Kobal (US 2017/0251723, hereafter referred to as Kobal ‘723) teaches a cartridge for an evaping device [0008] having a storage material with a flavoring additive [0009] that is lemon grass [0012]. However, Kobal ‘723 does not teach or suggest a lemon tea granule, let alone a lemon tea granule including a first or second material. 
Watanabe (US 2021/0084963) teaches an electronic cigarette filler made from a non-tobacco plant [0026] such as lemon grass, lemon verbena, lemon balm, or lemon peel [0061]. However, Watanabe does not teach or suggest a lemon tea granule, let alone a lemon tea granule including a first or second material.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but are not persuasive since they do not address the teachings of Yilmaz ‘379 that the element must have inlet and outlet end openings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747


/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747